EXHIBIT 99.1 Cleco Corporation 2030 Donahue Ferry Road PO Box 5000 Pineville, LA 71361-5000 Tel 318 484-7400 www.cleco.com NEWS RELEASE Investor Contacts: Analyst Inquiries: Media Contact: Cleco Corporation: Dresner Companies Cleco Corporation: Ryan Gunter (318) 484-7724 Kristine Walczak (312) 780-7205 Michael Burns (318) 484-7663 Rodney J.Hamilton (318) 484-7593 For Immediate Release Cleco Corp. Posts 2007 Second-Quarter Net Income of $63.2 Million Cleco to receive $85 million from new partner in Acadia Project PINEVILLE, La., Aug1, 2007 – Cleco Corp. (NYSE: CNL)today reported 2007 second-quarter net income applicable to common stock of $63.2 million, up $40.4 million from the $22.8 million recorded in the second quarter of 2006.Second-quarter net income includes $48.1 million from the sale of the allowed unsecured claims against Calpine Energy Services, L.P., (CES) and Calpine Corp.The claims related to two long-term tolling agreements CES held for the output of the 1,160-megawatt Acadia power plant and Calpine's guaranty of those agreements. On an earnings per share (EPS) basis, Cleco recorded earnings of $1.05 per diluted share, up $0.61 per share from the $0.44 per share recorded in the second quarter of 2006.Excluding the net gain of $0.80 per share from the sale of the CES claims, Cleco earnings were $0.25 per diluted share, down $0.19 per share from the same period in 2006. Milder weather and higher expenses from a plant outage were the primary contributors to the decrease at Cleco Power for the quarter. Excluding net proceeds from the CES claims, Cleco Midstream’s second quarter 2007 results were down primarily due to the absence of the 2006 partial drawdown of the $15 million letter of credit at Acadia and an increase in replacement power as a result of an unplanned outage. Cleco’s results for the first six months of 2007 were $1.20 per share, up $0.52 per share from the same period of 2006.Excluding the net gain of $0.81 per share from the sale of the CES claims, Cleco earned $0.39 per share in the first two quarters of 2007.The results were $0.29 per share lower than the $0.68 per share recorded during the first half of 2006 primarily due to the second quarter items noted above. On July 30, 2007 Cajun Gas Energy, L.L.C. (Cajun), an affiliate of pooled investment funds managed by King Street Capital Management, L.L.C., emerged as the successful bidder for Calpine's 50% ownership interest in the Acadia project.Cajun’s offer of $189 million includes payments to Cleco of $85 million for the agreed upon value of Cleco’s priority distributions from Acadia, plus a $2.9 million break-up fee, and reimbursement of expenses up to $350,000. "This completes the monetization of the value we built in the Acadia tolling agreements.Not only did we receive our $85 million claim in Calpine's bankruptcy, but Cleco also will receive an additional $85 million of proceeds from Cajun," Cleco President and CEO Michael Madison said. "We look forward to beginning work with Cajun very soon to develop a common strategy that will continue to bring maximum value to the Acadia project. more Page 2 of 11 Consolidated Diluted Earnings Per Share Allocated to Subsidiaries Diluted EPS Three Months Ended June 30, Subsidiary 2007 2006 Cleco Power LLC $ 0.31 $ Cleco Midstream Resources LLC (excludes gain on the sale of CES claim) (0.15) 0.07 Corporate and Other1 0.09 $ 0.04 Earnings excluding gain on the sale of CES claim $ 0.25 $ 0.44 Earnings from sale of CES claim, net 0.80 Earnings applicable to common stock $ 1.05 $ 0.44 1Includes dividends on preferred stock Consolidated Diluted Earnings Per Share Allocated to Subsidiaries Diluted EPS Six Months Ended June 30, Subsidiary 2007 2006 Cleco Power LLC $ 0.52 $ 0.61 Cleco Midstream Resources LLC (excludes gain on the sale of CES claim) (0.23) 0.01 Corporate and Other1 0.10 $ 0.06 Earnings excluding gain on the sale of CES claim $ 0.39 $ 0.68 Earnings from sale of CES claim, net 0.81 Earnings applicable to common stock $ 1.20 $ 0.68 1Includes dividends on preferred stock Page 3 of 11 Results for Second-Quarter 2007: Major Reconciling Items for Second-Quarter EPS 2007 vs. 2006: $0.44 2006 Second-Quarter Diluted EPS (0.01) Lower Cleco Power nonfuel revenue 0.03 Lower Cleco Power nonfuel expenses (0.04) Effect of increased number of outstanding shares (0.22) Lower Cleco Midstream contribution (excluding gain on sale of CES claim) 0.05 Higher corporate results $0.25 0.80 Net gain on sale of CES claim $1.05 2007 Second-Quarter Diluted EPS Cleco Power LLC Cleco Power’s 2007 second-quarter earnings were $0.02 per share lower than in the second quarter of 2006. In the quarter-to-quarter comparison with 2006, nonfuel revenue decreased $0.01 per share. · The collection of a storm cost recovery surcharge increased second-quarter results $0.02 per share.Collection of the surcharge began in May 2006 after the Louisiana Public Service Commission (LPSC) approved an interim storm cost recovery plan. · Transmission services revenue decreased earnings $0.01 per share. · Lower kilowatt-hour sales resulted in a $0.03 per share decrease in results. Kilowatt-hour sales for the second quarter 2007 were down 2 percent from the same period a year ago largely due to milder weather.Cooling degree-days for the quarter were 3 percent above normal but 14 percent below second-quarter 2006 levels. (Million kWh) For the three months ended June 30 2007 2006 Change Electric Sales Residential 777 820 (5)% Commercial* 594 471 26% Industrial 758 725 5% Other retail* 34 147 (77)% Total retail 2,163 2,163 Sales for resale 117 114 3% Unbilled 182 224 (19)% Total retail and wholesale customer sales 2,462 2,501 (2)% *
